DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/368,377 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application i.e. claim 1, 2, 4-6, 26, 27 “UWB telemetry”.  Accordingly, claims 1, 2, 4-6, 26, 27 are NOT entitled to the benefit of this prior application 62/368,377 i.e. 07/29/2016. 
Please note that support for claims 1, 2, 4-6, 26, 27 is found in disclosure of the prior filed Application PCT/US2017/044757 with effective filing date of 07/31/2017 which support is absent in the disclosure of the prior-filed application, provisional Applications 62/368,377. Since, the disclosure of the prior filed Application PCT/US2017/044757, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following one or more claims of this application i.e. claims 1, 2, 4-6, 26, 27, claims 1, 2, 4-6, 26, 27 accordingly are entitled to the benefit of the prior filed Application PCT/US2017/044757 with effective filing date of 07/31/2017. 
Consequently, claims 1, 2, 4-6, 26, 27 are entitled to the benefit of the prior filed Application PCT/US2017/044757 with effective filing date of 07/31/2017. 
Specification
The disclosure is objected to because of the following informalities in specification dated 08/07/2022:
“…Further light sources 70 are disposed of inside of the base 7, for example at least one LED light…” in para.[0056] needs to be corrected.  A suggested correction is -- Further light sources 70 are disposed [[of]] inside of the base 7, for example at least one LED light--.
“…The System them defines the necessary output and the appropriate lights are illuminated within the patient room…” In para. [0071] needs to be corrected.  A suggested correction is -- The [[System]] system then defines the necessary output and the appropriate lights are illuminated within the patient room--.
Appropriate correction is required. 
The disclosure is objected to because of the following informalities in specification as originally filed dated 01/29/2019:
“…A further embodiment the sensor 36 is an embedded sound sensor…” in para. [0093] needs to be corrected.  A suggested correction is – [[A]] In a further embodiment the sensor 36 is an embedded sound sensor--.
“…An advantage of UWB in certain embodiments is that the use of existing technologies, such as Bluetooth, only detect proximity by comparing weak and strong signals, which informs the device is the object being tracked is in range…” in [00112] needs to be corrected. A suggested correction is -- An advantage of UWB in certain embodiments is that the use of existing technologies, such as Bluetooth, only detect proximity by comparing weak and strong signals, which informs the device [[is]] that the object being tracked is in range--.
“…A baby's crying would can activate the device via voice activation or the mother can enter the room carrying the transmitter and activate the light while caring for her child's needs…” in para. [00116] needs to be corrected. A suggested correction is -- A baby's crying [[would]] can activate the device via voice activation or the mother can enter the room carrying the transmitter and activate the light while caring for her child's needs--
Appropriate correction is required. 
Claim Objection
Following claims are objected to because of the following informalities:  
Claim 6 line 3  “1 feet” needs to be corrected.  A suggested correction is – 1 foot –. 
Method claim 27 “wherein in performing the modulating, the lighting module anchor initiates the illumination when the distance to the tag is 8 feet, and increases the intensity of illumination to 100% intensity when the distance to the tag is of 1 foot or less” needs to be corrected to -- wherein in performing the modulating, the lighting module anchor initiates the illumination [[when]] based on  the distance to the tag [[is]] being 8 feet, and increases the intensity of illumination to 100% intensity [[when]] based on the distance to the tag [[is]] being of 1 foot or less—to avoid contingent/conditional limitation interpretation under MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.” Here the broadest reasonable interpretation of claim 27 could be --wherein in performing the modulating, the lighting module anchor initiates the illumination—with the rest of the limitations qualifying as condition(s) precedent that are not met.
Claim 1 “operative” needs to be amended to –configured to—to avoid intended use/functional limitation related claim interpretation based issues i.e. “a light emitter operative to emit red-shifted light spectra” to -- a light emitter [[operative]] configured to emit red-shifted light spectra-- , “wherein the lighting module anchor is operative such that the light output of the light emitter  is modulated by the proximity of a tag communicative with the proximity sensor system” to -- wherein the lighting module anchor is [[operative]] configured such that the light output of the light emitter  is modulated by the proximity of a tag communicative with the proximity sensor system—and  “wherein the proximity sensor system is operative to determine distance to the tag through ultra-wideband (UWB) telemetry” to -- wherein the proximity sensor system is [[operative]] configured to determine distance to the tag through ultra-wideband (UWB) telemetry--. Similarly, with claim 26 i.e. amend “operative” to “configured”.
Claim 1 “thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks” limitation needs to be amended to avoid intended result/functional limitation related claim interpretation based issues. For example amending “wherein the lighting module anchor is operative such that the light output of the light emitter  is modulated by the proximity of a tag communicative with the proximity sensor system, to the lighting module anchor with light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system,  and decreasing with increased distance therebetween, thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks” to  -- wherein the lighting module anchor is [[operative]] configured such that the light output of the light emitter  is modulated by the proximity of a tag , with light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system,  and decreasing with increased distance therebetween, [[thereby]] providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks, wherein the tag is in communication with the proximity sensor system --.
Claim 26 “modulating, by the lighting module anchor, light intensity of emitted light of the light emitter based on the distance to the tag, including increasing the light intensity with closer proximity between the tag and the proximity sensor system, and decreasing the light intensity with increased distance therebetween, thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks” needs to be amended to avoid intended result related claim interpretation based issues. For example amending to -- providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks by modulating, by the lighting module anchor, light intensity of emitted light of the light emitter based on the distance between the proximity sensor system and [[to]] the tag, including increasing the light intensity with closer proximity between the tag and the proximity sensor system, and decreasing the light intensity with increased distance therebetween
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “the light output” in line 9, “the proximity” in line 10, and “the specific locations” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 in line 1 recites “the proximity”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the specific locations” in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line 3 recites “the red-shifted light spectra consists essentially of light in the 460-480 nanometer wavelength range” which renders the claim unclear. More specifically, 460-480 nanometer wavelength range corresponds to blue light. It is unclear as to how light in the 460-480 nanometer wavelength range generates red-shifted light spectra (see instant application specification para. [0005] “Blue-rich light (particularly shorter wavelengths, in the 460-480 nanometer wavelength range) is maximally effective at stimulating retinal photoreceptors in the eye, which, in turn, maximally disrupts the endogenous production of melatonin.”). Additionally, it is unclear as to how “red-shifted light spectra” of claim 1 ends up to be light in the 460-480 nanometer wavelength range i.e. blue-rich light spectra. Based on instant application specification at least [0082], Examiner suggest amending claim 5 “wherein the red-shifted light spectra consists essentially of light in the 460-480 nanometer wavelength range” to – wherein the red-shifted light spectra reduces light in the 460-480 nanometer wavelength range —or -- wherein the red-shifted light spectra is generated by reducing light in the 460-480 nanometer wavelength range--. 
Dependent claims 2, 4-6 and 27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 2, 4-6 and 27 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baaijens; Johannes Petrus Wilhelmus et al. (Pub. No.: US 20150174361 A1, hereinafter referred to as "Baaijens") in view of Sadwick; Laurence P. (Pub. No.: US 20170105265 A1, hereinafter referred to as “Sadwick”) and further in view of Spero; Yechezkal Evan (Pub. No.: US 20120206050 A1, hereinafter referred to as “Spero”) and further in view of Khalifa et al. (Pub: Alarifi, A.; Al-Salman, A.; Alsaleh, M.; Alnafessah, A.; Al-Hadhrami, S.; Al-Ammar, M.A.; Al-Khalifa, H.S., Ultra Wideband Indoor Positioning Technologies: Analysis and Recent Advances. Sensors 2016, 16, 707, hereinafter referred to as “Khalifa”).
As per independent Claim 1, Baaijens discloses a system to provide circadian-friendly lighting for nighttime hospital care (Regarding, the language solely recited in preamble recitations in this claim “provide circadian-friendly lighting for nighttime hospital care”, when reading this preamble in the context of the entire claim, the recitation “provide circadian-friendly lighting for nighttime hospital care” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See MPEP § 2111.02. Nonetheless, Baaijens in at least abstract, fig. 1, fig. 7, [0017-0032], [0041-0043], [0045], [0047-0053], [0056], [0058], [0060], [0078-0079] for example discloses relevant subject-matter. More specifically, Baaijens in at least fig. 1, 7, [0047], [0078] for example discloses a system to provide circadian-friendly lighting for nighttime hospital care. Here, prior art lighting that takes into account individual properties like … habitual activity, and/or sleep patterns and therapy that addresses jet lag is representative of “circadian-friendly lighting” as claimed.  See at least Baaijens [0047] “light output characteristics of optimal light provided to a user may also depend on individual properties like … habitual activity, and/or sleep patterns. For example, jetlag therapy … the lighting system described herein may maximize the exposure of an individual to light having one or more light output characteristics corresponding to the user's lighting needs”; and [0078] “a hospital room … lighting system…the individualized light settings may be applied to and around the bed of one patient only, not to disturb the other patient and/or visitors in the room…Such day rhythms and their change during sequential days can be prescribed per patient and applied according to one or more methods and/or apparatus described herein”) comprising;
a lighting module anchor including: a body that encloses a proximity sensor system, a processor, a light emitter operative to emit visible light spectra (Here, the limitation following “operative” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04). Baaijens in at least fig. 1, [0017], [0026-0028], [0048], [0051-0053], [0056] for example discloses a lighting module anchor 110, 130, 120 including: a body that encloses a proximity sensor system/location sensor 130, a processor/controller 120, a light emitter/LEDs (Baaijens [0017]) operative to/capable of emitting visible light spectra. See at least Baaijens [0027-0028] “A "processor" is one example of a controller which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein”; [0048] “lighting system 100 includes a controller 120 in communication with a location sensor 130 and in communication with one or more lighting fixtures 110. The controller 120 is also in communication with the personal devices 105A, 105B… the controller 120 and/or the location sensor 130 may be integrated with one or more of the lighting fixtures 110…multiple lighting fixtures 110 may be provided, each having a controller integrated therein and controllers across multiple lighting fixtures 110 may optionally communicate with one another”; [0056] “the communication mediums may include … … a wireless link using, for example, infrared, microwave, or encoded visible light transmissions and any suitable transmitters, receivers or transceivers to effectuate communication in the lighting fixture network”);
the body including a plurality of hanger portions, each hanger portion formed to facilitate suspension of the body from a different type of mounting point (Here, the limitation following “to facilitate” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04). Baaijens in [0026], [0049] for example discloses a plurality of hanger portions, each hanger portion formed to facilitate/capable of suspension of the body from a positionally/spatially different type of mounting point of a mounting surface. See at least Baaijens [0026] “The term "lighting unit" is used herein to refer to an apparatus including one or more light sources of same or different types. A given lighting unit may have any one of a variety of mounting arrangements for the light source(s), enclosure/housing arrangements and shapes, and/or electrical and mechanical connection configurations. Additionally, a given lighting unit optionally may be associated with (e.g., include, be coupled to and/or packaged together with) various other components (e.g., control circuitry) relating to the operation of the light source(s). An "LED-based lighting unit" refers to a lighting unit that includes one or more LED-based light sources as discussed above, alone or in combination with other non LED-based light sources. A "multi-channel" lighting unit refers to an LED-based or non LED-based lighting”); 
wherein the lighting module anchor is operative such that the light output of the light emitter  is modulated by the proximity of a tag communicative with the proximity sensor system, to the lighting module anchor  thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks (Here, the limitation following “such that” and “thereby” are each being interpreted as intended result clauses and such clauses per MPEP 2111.04 do not limit claim scope as such claim language as in this instance suggests or makes optional but does not require steps to be performed, nor limit a claim to a particular structure. Further, the limitation following “operative” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04).  Baaijens in at least fig. 7, [0048-0052], [0060], [0078] for example discloses wherein the lighting module anchor is operative such that the light output of the light emitter is modulated by the proximity of a tag communicative with the proximity sensor system, to the lighting module anchor thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks. See at least Baaijens [0049] “The lighting fixtures 110 may include one or more lighting fixtures that generate light with unique light output characteristics and/or that alter light output characteristics of light thereof responsive to communications from controller 120… lighting fixture may have adjustable light output characteristics such as light output level, color, and/or beam shape.”; [0050] “the lighting fixtures 110 may include a LED-based lighting fixture having a plurality of LEDs that may be individually turned on/off, individually dimmed, and/or individually tuned (e.g., tunable color…).”; [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A corresponds to the location of a first user. Also …a distance sensor may be utilized to identify a location of a particular user based on … a distance reading from the distance sensor”; [0052]” the personal devices 105A, 105B may include a lighting token carried by a user that enables communication of information relevant to the lighting needs of the user… the personal devices 105A, 105B may include a RFID tag carried by the user that may be read by a RFID receiver to identify the lighting needs of the user… The controller 120 may utilize the identity of the user to retrieve therapeutic lighting settings that are correlated with the user in a database”; [0060]” if the time is near the first user's habitual bedtime, the controller 120 may direct one of the lighting fixtures providing lighting to the first user to dim the light output to a low level…the lighting specific to the first user may be directed specifically toward the location of the first user… the location of the first user may be obtained (e.g., via location sensor 130 and/or via location information received from personal device 105A) and light directed specifically toward that location”); and 
wherein the proximity sensor system is operative to determine distance to the tag through wireless telemetry (Here, the limitation following “operative” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04). Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “wherein the proximity sensor system is operative to determine distance to the tag through telemetry” would also include the interpretation “wherein the proximity sensor system is at least indirectly operative to at least indirectly determine distance to the tag through telemetry”. Nonetheless, Baaijens in at least [0050-0052], [0060] for example discloses wherein the proximity sensor system (Baaijens “[0051] “location sensor 130 may include one or more radars… distance sensors) is operative to/capable of determining distance to the tag through wireless radar telemetry. See at least Baaijens [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A corresponds to the location of a first user. Also …a distance sensor may be utilized to identify a location of a particular user based on … a distance reading from the distance sensor”; [0052]” the personal devices 105A, 105B may include a lighting token carried by a user that enables communication of information relevant to the lighting needs of the user… the personal devices 105A, 105B may include a RFID tag carried by the user that may be read by a RFID receiver to identify the lighting needs of the user… The controller 120 may utilize the identity of the user to retrieve therapeutic lighting settings that are correlated with the user in a database”; [0060]” if the time is near the first user's habitual bedtime, the controller 120 may direct one of the lighting fixtures providing lighting to the first user to dim the light output to a low level…the lighting specific to the first user may be directed specifically toward the location of the first user… the location of the first user may be obtained (e.g., via location sensor 130 and/or via location information received from personal device 105A) and light directed specifically toward that location”).
Baaijens does not explicitly disclose light spectra that is red-shifted, light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween, and UWB telemetry features.
However, in an analogous sensor based wireless circadian lighting field of endeavor  field of endeavor, Sadwick discloses a system to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, fig. 1-5, [0004], [0008-0012], [0034-0039], [0041-0042],[0044], [0049], [0062], [0064], [0067], [0071], [0145], [0158], [0194], [0217], [0220] for example discloses relevant subject-matter. More specifically, Sadwick in at least [0037], [0062], [0066], [0064], [0217] for example discloses a system to provide circadian-friendly lighting for nighttime hospital care. See at least Sadwick [0037] “circadian rhythm lighting system”; [0064] “provide relatively dim illumination at night of appropriate wavelengths and can be integrated into a single light source and sensor unit to provide lighting sufficient for sleeptime/nighttime use and egress for, for …nursing, nurse assistant, care giver, hospital, …centers/facilities, etc…and to provide various types of light therapy including but not limited to individual, customized, programmable, adjustable, adaptable,”; [0066] “use … light sources and to provide light of various and different colors … for use in light therapy including but not limited to circadian rhythm”;) 
wherein a light emitter emits light spectra that is red-shifted (Sadwick in at least [0034], [0037], [0067], [0158] for example discloses lighting module comprises red-shifted light spectra. See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc… implementations can … turn on and set … lights to blue depressed or blue eliminated light in, for example, … night or night time/sleep time phases of the circadian rhythm cycle… the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime … automatically”; [0067] “the light can…dim up slowly or go to full brightness instantly…can include night-time or sleep time to control and monitor one or more light sources … to control the turn off, dimming including gradual or abrupt or anything in between the light sources in one or more locations”) and the system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks (Sadwick in at least  [0037], [0064] for example discloses system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks via programming and automation. See at least [0037] “implemented so that the user can configure and set the hardware and software interface of the circadian rhythm cycle lighting system…the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime including both automatically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color of the LED lighting used in the system to provide circadian-friendly lighting for nighttime hospital care as taught by Baaijens, to further include red shifted light spectra lighting, as taught by Sadwick. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state (Sadwick, [0034]) and to promote sleep onset and permit the nightly evening rise in melatonin a color choice essentially devoid of blue color is selected (Sadwick, [0158]).
		The combination of Baaijens and Sadwick as a whole does not explicitly disclose light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween.
		However, in an analogous sensor based wireless circadian lighting field of endeavor, Spero discloses a system to provide circadian-friendly lighting for nighttime patient care (Spero in at least abstract, [0044], [0050-0052], [0095-0097], [0100-0101], [0105], [0107], [0110], [0119], [0279], [0147], [0302-0307], [0309], [0315], [0318] for example discloses relevant subject-matter. More specifically, Spero in at least [0307] for example discloses a system to provide circadian-friendly lighting for nighttime patient care. See Spero [0307] “places where individuals with sleep disorders reside in the hours before going to sleep… have illuminating devices capable of influencing sleep patterns…. the lighting fixture … would aid in the onset of sleep …with the lighting fixture making use of intensity variation and chromacity. The lighting intensity in the patients surround is controlled with reference to the planned sleep hours to adjust the circadian cycle”) comprising 
		wherein the lighting module anchor wherein light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween (Spero in at least [0052], [0133], [0105], [0119], [0147], [0265] for example discloses the lighting module anchor wherein light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween. See at least Spero [0119] “Correct lighting … include an even light distribution and a lack of glare but a list of other factors including intensity, warmth and color rendering… DLF of the present invention will change the balance of the different spectrum light sources in order to achieve the correct color temperature for the new lighting level. As far as dimming goes, it possible to get an instantaneous "instant on" from the SLS light source. Thus, with a built in or exterior motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room”; [0147] “the total color of the illumination may be shifted to "warm" or "cool" light in correct accordance with the illumination level (see FIG. 10) or other considerations…a motion detector is used to conserve energy. The room lamp is dimmable to a lighting level sufficient for safe orientation. A motion sensor 21 picks up activity and increases the illumination level to meet the activity level.”; [0265] “the logical controller 454 … by determining the proximity of persons to objects … predicts what visual task the user is trying to perform. The logical controller 454 then drives the light sources 457 according to recommended lighting practice levels stored in its data storage… the fixture, having differentiated light delivery, can provide a first user with one type of chromacity and/or intensity and a second type for a different user in a different area.”)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED lighting used in the system to provide circadian-friendly lighting for nighttime hospital care of Baaijens, as modified with Sadwick, such that light intensity increases with closer proximity between these two components and decreases with increased distance as disclosed in Spero. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing  correct or user preferred illuminance in terms of chromaticity, homogenenaity over a general area and/or task lighting provided in a small area for the visual tasks at hand while also providing illumination only where, how and when it is needed to efficiently carry out visual tasks minimizes wasted light thus minimizing energy use for lighting (Spero, [0052]).
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose UWB telemetry feature.
		However, in an analogous hospital indoor environment tag and sensor based position tracking field of endeavor field of endeavor, Khalifa in at least section 2 page 4, section 2.3 page 8, section 3 page 12-13  discloses  use of UWB telemetry for detecting and tracking of sensor including items continuously and in real-time within indoor environments/hospitals (See Khalifa in section 2 page 4 “An indoor positioning system (IPS) is a system that continuously and in real-time determines the position of … an object in an indoor environment [5] and has various applications [6,15,20]… Medical care in hospitals”; section 2.3 page 8 item (2) “UWB can be used for positioning by utilizing the time difference of arrival (TDOA) of the RF signals to obtain the distance between the reference point and the target [27]”; section 3 page 12 “There are three main application areas for using UWB: (1) communication and sensors;(2) positioning and tracking; and (3) radar [44,45]. UWB positioning techniques can in fact give real-time indoor precision tracking…UWB… positioning system… Ubisense system…a user carries tags that transmit UWB signals to fixed sensors that use the signals to determine the user’s positions using time of arrival (TOA) method [51]” section 3 page 13 “Integrating UWB chips inside smartphones”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the LED lighting used in the system to provide circadian-friendly lighting for nighttime hospital care, as modified with Sadwick and Spero, such that the telemetry system is UWB as disclosed in Khalifa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that: [a] UWB transmitters transmit large amounts of data while consuming little transmit energy (Khalifa, page 8); [b] UWB based telemetry obtains distance between the reference point and the target (Khalifa, page 8); [c] UWB signals provide accurate position and location estimation for indoor environments (Khalifa, page 12) such as hospitals (Khalifa, page 4).

As per dependent Claim 2, the combination of Baaijens, Sadwick, Spero and Khalifa as a whole further discloses system wherein the lighting module anchor further comprises a sensor selected from the group consisting of a light sensor, a sound sensor, a vibration sensor, a rotation sensor, or combinations thereof (Baaijens in at least [0051], [0055], Sadwick in at least [0036-0037] and Spero in at least [0131] disclose the lighting module anchor further comprises a sensor selected from the group consisting of a light sensor, a sound sensor, a vibration sensor, a rotation sensor, or combinations thereof).
As per dependent Claim 4, the combination of Baaijens, Sadwick, Spero and Khalifa as a whole further discloses system wherein the lighting module anchor comprises a battery (Sadwick in [0034], [0036-0037], [0039] for example discloses the lighting module anchor comprises a battery, a sensor, at least one LED in the red-shifted light spectra. See at least Sadwick [0039] “battery”; [0036-0037] “sensor”; [0033] and [0037] “LED in the red-shifted light spectra”).

As per dependent Claim 5, the combination of Baaijens, Sadwick, Spero and Khalifa as a whole further discloses system wherein the red-shifted light spectra consists essentially of light in the 460-480 nanometer wavelength range (This limitation is being interpreted as if reciting “wherein the red-shifted light spectra reduces light in the 460-480 nanometer wavelength range” for reasons provided in section subtitled “Claim Rejections - 35 USC § 112(b)”. Sadwick in [0037] for example discloses wherein the red-shifted light spectra reduces light in the 460-480 nanometer wavelength range represented by prior art “blue depressed or blue eliminated light”. Please note that Spero [0220] discloses as blue light has having approximate wavelength range of 470 nanometer. Sadwick [0037] “the circadian rhythm lighting system... can include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors, detectors…to turn on to maintain the appropriate circadian rhythm cycle regulation, etc. For example, implementations can … turn on and set the hall or other lights to blue depressed or blue eliminated light in, for example, the evening, night or night time/sleep time phases of the circadian rhythm cycle”; Spero [0220] “a blue, 470 nanometer”).

As per dependent Claim 6, the combination of Baaijens, Sadwick, Spero and Khalifa as a whole further discloses system wherein the proximity between the proximity sensor system and the tag of 8 feet illuminates the lighting module anchor, and a distance of 1 feet or less increases the light to 100% intensity (First Examiner notes that the specification is silent as to the criticality of the recited range as evidenced in instant application specification at least para. [0013] which explicitly states “The particular distances of 8 feet and 1 foot can be modified based on the needs of the particular application to nearly any distance.” Consequently, Spero disclosure in [0119] stating that with a motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room and in [0147] stating that the room lamp is dimmable to a lighting level sufficient for safe orientation and a motion sensor 21 picks up activity and increases the illumination level to meet the activity/task level makes obvious the recited distance ranges for orientation illumination confined to room area and increased illumination for task/activity performance at task/activity proximity zone/area such as near a patient bed).
As per independent Claim 26, Baaijens discloses a method for providing circadian-friendly lighting for nighttime hospital care (Regarding, the language solely recited in preamble recitations in this claim “providing circadian-friendly lighting for nighttime hospital care”, when reading this preamble in the context of the entire claim, the recitation “providing circadian-friendly lighting for nighttime hospital care” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See MPEP § 2111.02. Baaijens in at least abstract, fig. 1-7, [0017-0032], [0041-0043], [0045], [0047-0053], [0056], [0058], [0060], [0078-0079] for example discloses relevant subject-matter. More specifically, Baaijens in at least fig. 1-3, 7, [0042], [0047], [0057], [0065], [0078] for example discloses A method for providing circadian-friendly lighting for nighttime hospital care. See at least Baaijens [0042] “provide lighting methods and apparatus for providing adaptive and dynamic personalized lighting areas”; [0065] “method of controlling lighting provided to multiple users”. Here, prior art lighting that takes into account individual properties like … habitual activity, and/or sleep patterns and therapy that addresses jet lag is representative of “circadian-friendly lighting” as claimed.  See at least Baaijens [0047] “light output characteristics of optimal light provided to a user may also depend on individual properties like … habitual activity, and/or sleep patterns. For example, jetlag therapy … the lighting system described herein may maximize the exposure of an individual to light having one or more light output characteristics corresponding to the user's lighting needs”; and [0078] “a hospital room … lighting system…the individualized light settings may be applied to and around the bed of one patient only, not to disturb the other patient and/or visitors in the room…Such day rhythms and their change during sequential days can be prescribed per patient and applied according to one or more methods and/or apparatus described herein”), the method comprising:
hanging a lighting module anchor from a mounting point in a room of a patient (Baaijens fig. 7, [0026], [0049], [0078] for example discloses hanging a lighting module anchor from a mounting point in a room of a patient. See at least Baaijens [0026] “The term "lighting unit" is used herein to refer to an apparatus including one or more light sources of same or different types. A given lighting unit may have any one of a variety of mounting arrangements for the light source(s), enclosure/housing arrangements and shapes, and/or electrical and mechanical connection configurations. Additionally, a given lighting unit optionally may be associated with (e.g., include, be coupled to and/or packaged together with) various other components (e.g., control circuitry) relating to the operation of the light source(s). An "LED-based lighting unit" refers to a lighting unit that includes one or more LED-based light sources as discussed above, alone or in combination with other non LED-based light sources. A "multi-channel" lighting unit refers to an LED-based or non LED-based lighting”; [0078] “a top plan view of a hospital room 7 having …beds 72A, 72B and …a lighting system. A chart is illustrated at the end of each bed 72A, 72B illustrating the light level provided by the lighting system to that bed over a period of time.”), 
the lighting module anchor comprising a body that encloses a proximity sensor system, a processor, and a light emitter operative to emit visible light spectra (Here, the limitation following “operative” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04). Baaijens in at least fig. 1, [0017], [0026-0028], [0048], [0051-0053], [0056] for example discloses a lighting module anchor 110, 130, 120 comprising a body that encloses a proximity sensor system/location sensor 130, a processor/controller 120, a light emitter/LEDs (Baaijens [0017]) operative to/capable of emitting visible light spectra. See at least Baaijens [0027-0028] “A "processor" is one example of a controller which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein”; [0048] “lighting system 100 includes a controller 120 in communication with a location sensor 130 and in communication with one or more lighting fixtures 110. The controller 120 is also in communication with the personal devices 105A, 105B… the controller 120 and/or the location sensor 130 may be integrated with one or more of the lighting fixtures 110…multiple lighting fixtures 110 may be provided, each having a controller integrated therein and controllers across multiple lighting fixtures 110 may optionally communicate with one another”; [0056] “the communication mediums may include … … a wireless link using, for example, infrared, microwave, or encoded visible light transmissions and any suitable transmitters, receivers or transceivers to effectuate communication in the lighting fixture network”); 
determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through wireless telemetry (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through telemetry” would also include the interpretation “determining at least indirectly, by the lighting module anchor at least indirectly using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through telemetry”. ”. Nonetheless, Baaijens in at least [0050-0052], [0060] for example discloses determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through wireless radar telemetry. See at least Baaijens [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A corresponds to the location of a first user. Also …a distance sensor may be utilized to identify a location of a particular user based on … a distance reading from the distance sensor”; [0052]” the personal devices 105A, 105B may include a lighting token carried by a user that enables communication of information relevant to the lighting needs of the user… the personal devices 105A, 105B may include a RFID tag carried by the user that may be read by a RFID receiver to identify the lighting needs of the user… The controller 120 may utilize the identity of the user to retrieve therapeutic lighting settings that are correlated with the user in a database”; [0060]” if the time is near the first user's habitual bedtime, the controller 120 may direct one of the lighting fixtures providing lighting to the first user to dim the light output to a low level…the lighting specific to the first user may be directed specifically toward the location of the first user… the location of the first user may be obtained (e.g., via location sensor 130 and/or via location information received from personal device 105A) and light directed specifically toward that location”); and  
modulating, by the lighting module anchor, light intensity of emitted light of the light emitter based on the distance to the tag, thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks (Here, the limitation “thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks” is being interpreted as intended result clause and such clauses per MPEP 2111.04 may not be given weight especially as here, the clause simply expresses the intended result of a process step.  Baaijens in at least fig. 7, [0048-0052], [0060], [0078] for example discloses modulating, by the lighting module anchor, light intensity of emitted light of the light emitter based on the distance to the tag, thereby providing hands-free and autonomously-modulated lighting to caregivers in the specific locations where they need light to perform care tasks. See at least Baaijens [0049] “The lighting fixtures 110 may include one or more lighting fixtures that generate light with unique light output characteristics and/or that alter light output characteristics of light thereof responsive to communications from controller 120… lighting fixture may have adjustable light output characteristics such as light output level, color, and/or beam shape.”; [0050] “the lighting fixtures 110 may include a LED-based lighting fixture having a plurality of LEDs that may be individually turned on/off, individually dimmed, and/or individually tuned (e.g., tunable color…).”; [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A corresponds to the location of a first user. Also …a distance sensor may be utilized to identify a location of a particular user based on … a distance reading from the distance sensor”; [0052]” the personal devices 105A, 105B may include a lighting token carried by a user that enables communication of information relevant to the lighting needs of the user… the personal devices 105A, 105B may include a RFID tag carried by the user that may be read by a RFID receiver to identify the lighting needs of the user… The controller 120 may utilize the identity of the user to retrieve therapeutic lighting settings that are correlated with the user in a database”; [0060]” if the time is near the first user's habitual bedtime, the controller 120 may direct one of the lighting fixtures providing lighting to the first user to dim the light output to a low level…the lighting specific to the first user may be directed specifically toward the location of the first user… the location of the first user may be obtained (e.g., via location sensor 130 and/or via location information received from personal device 105A) and light directed specifically toward that location”).  
Baaijens does not explicitly disclose light spectra that is red-shifted, light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween, and UWB telemetry features.
However, in an analogous sensor based wireless circadian lighting field of endeavor  field of endeavor, Sadwick discloses a method for providing circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, fig. 1-5, [0004], [0008-0012], [0034-0039], [0041-0042],[0044], [0049], [0062], [0064], [0067], [0071], [0145], [0158], [0194], [0217], [0220] for example discloses relevant subject-matter. More specifically, Sadwick in at least [0034], [0037], [0062], [0067-0067] for example discloses a method for providing circadian-friendly lighting for nighttime hospital care. See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc.… implementations can …turn on and set the hall or other lights to blue depressed or blue eliminated light in, for example, the evening, night or night time/sleep time phases of the circadian rhythm cycle  … the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime … automatically”; [0066] “use … light sources and to provide light of various and different colors … for use in light therapy including but not limited to circadian rhythm”; [0067] “the light can…dim up slowly or go to full brightness instantly…can include night-time or sleep time to control and monitor one or more light sources … to control the turn off, dimming including gradual or abrupt or anything in between the light sources in one or more locations”), 
wherein a light emitter emits light spectra that is red-shifted (Sadwick in at least [0034], [0037], [0067], [0158] for example discloses lighting module comprises red-shifted light spectra. See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc… implementations can … turn on and set … lights to blue depressed or blue eliminated light in, for example, … night or night time/sleep time phases of the circadian rhythm cycle… the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime … automatically”; [0067] “the light can…dim up slowly or go to full brightness instantly…can include night-time or sleep time to control and monitor one or more light sources … to control the turn off, dimming including gradual or abrupt or anything in between the light sources in one or more locations”) and the system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks (Sadwick in at least  [0037], [0064] for example discloses system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks via programming and automation. See at least [0037] “implemented so that the user can configure and set the hardware and software interface of the circadian rhythm cycle lighting system…the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime including both automatically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color of the LED lighting used in the method for providing circadian-friendly lighting for nighttime hospital care as taught by Baaijens, to further include red shifted light spectra lighting, as taught by Sadwick. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state (Sadwick, [0034]) and to promote sleep onset and permit the nightly evening rise in melatonin a color choice essentially devoid of blue color is selected (Sadwick, [0158]).
		The combination of Baaijens and Sadwick as a whole does not explicitly disclose light intensity of the emitted light increasing with closer proximity between the tag and the proximity sensor system, and decreasing with increased distance therebetween.
		However, in an analogous sensor based wireless circadian lighting field of endeavor, Spero discloses a method to provide circadian-friendly lighting for nighttime patient care (Spero in at least abstract, [0044], [0050-0052], [0095-0097], [0100-0101], [0105], [0107], [0110], [0119], [0279], [0147], [0302-0307], [0309], [0315], [0318] for example discloses relevant subject-matter. More specifically, Spero in at least [0307] for example discloses a method for providing circadian-friendly lighting for nighttime patient care. See Spero [0307] “places where individuals with sleep disorders reside in the hours before going to sleep… have illuminating devices capable of influencing sleep patterns…the lighting fixture … would aid in the onset of sleep …with the lighting fixture making use of intensity variation and chromacity. The lighting intensity in the patients surround is controlled with reference to the planned sleep hours to adjust the circadian cycle”) wherein
		the light emitter increases the light intensity with closer proximity between the tag and the proximity sensor system, and decreases the light intensity with increased distance therebetween (Spero in at least [0052], [0133], [0105], [0119], [0147], [0265] for example discloses light emitter the light emitter increases the light intensity with closer proximity between the tag and the proximity sensor system, and decreases the light intensity with increased distance therebetween. See at least Spero [0119] “Correct lighting … include an even light distribution and a lack of glare but a list of other factors including intensity, warmth and color rendering… DLF of the present invention will change the balance of the different spectrum light sources in order to achieve the correct color temperature for the new lighting level. As far as dimming goes, it possible to get an instantaneous "instant on" from the SLS light source. Thus, with a built in or exterior motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room”; [0147] “the total color of the illumination may be shifted to "warm" or "cool" light in correct accordance with the illumination level (see FIG. 10) or other considerations…a motion detector is used to conserve energy. The room lamp is dimmable to a lighting level sufficient for safe orientation. A motion sensor 21 picks up activity and increases the illumination level to meet the activity level.”; [0265] “the logical controller 454 … by determining the proximity of persons to objects … predicts what visual task the user is trying to perform. The logical controller 454 then drives the light sources 457 according to recommended lighting practice levels stored in its data storage… the fixture, having differentiated light delivery, can provide a first user with one type of chromacity and/or intensity and a second type for a different user in a different area.”)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED lighting used in the method for providing circadian-friendly lighting for nighttime hospital care of Baaijens, as modified with Sadwick, such that light intensity increases with closer proximity between these two components and decreases with increased distance as disclosed in Spero. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing  correct or user preferred illuminance in terms of chromaticity, homogenenaity over a general area and/or task lighting provided in a small area for the visual tasks at hand while also providing illumination only where, how and when it is needed to efficiently carry out visual tasks minimizes wasted light thus minimizing energy use for lighting (Spero, [0052]).
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose UWB telemetry feature.
		However, in an analogous hospital indoor environment tag and sensor based position tracking field of endeavor field of endeavor, Khalifa in at least section 2 page 4, section 2.3 page 8, section 3 page 12-13  discloses  use of UWB telemetry for detecting and tracking of sensor including items continuously and in real-time within indoor environments/hospitals (See Khalifa in section 2 page 4 “An indoor positioning system (IPS) is a system that continuously and in real-time determines the position of … an object in an indoor environment [5] and has various applications [6,15,20]… Medical care in hospitals”; section 2.3 page 8 item (2) “UWB can be used for positioning by utilizing the time difference of arrival (TDOA) of the RF signals to obtain the distance between the reference point and the target [27]”; section 3 page 12 “There are three main application areas for using UWB: (1) communication and sensors;(2) positioning and tracking; and (3) radar [44,45]. UWB positioning techniques can in fact give real-time indoor precision tracking…UWB… positioning system… Ubisense system…a user carries tags that transmit UWB signals to fixed sensors that use the signals to determine the user’s positions using time of arrival (TOA) method [51]” section 3 page 13 “Integrating UWB chips inside smartphones”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the LED lighting used in the method for providing circadian-friendly lighting for nighttime hospital care, as modified with Sadwick and Spero, such that the telemetry system is UWB disclosed in Khalifa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that: [a] UWB transmitters transmit large amounts of data while consuming little transmit energy (Khalifa, page 8); [b] UWB based telemetry obtains distance between the reference point and the target (Khalifa, page 8); [c] UWB signals provide accurate position and location estimation for indoor environments (Khalifa, page 12) such as hospitals (Khalifa, page 4).

As per dependent Claim 27, the combination of Baaijens, Sadwick, Spero and Khalifa as a whole further discloses method wherein in performing the modulating, the lighting module anchor initiates the illumination when the distance to the tag is 8 feet, and increases the intensity of illumination to 100% intensity when the distance to the tag is of 1 foot or less (Here, the method step limitation “when the distance to the tag is 8 feet, and increases the intensity of illumination to 100% intensity when the distance to the tag is of 1 foot or less” is being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step. Consequently, a broad yet reasonable interpretation of the limitation as now explicitly, positively and specifically recited would also encompass “the distance to the tag being more than 8 feet” in which the conditions are not met and thus applied art need not disclose this contingent/conditional method step. Further, Examiner notes that the specification is silent as to the criticality of the recited range as evidenced in instant application specification at least para. [0013] which explicitly states “The particular distances of 8 feet and 1 foot can be modified based on the needs of the particular application to nearly any distance.” Consequently, Spero disclosure in [0119] stating that with a motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room and in [0147] stating that the room lamp is dimmable to a lighting level sufficient for safe orientation and a motion sensor  picks up activity and increases the illumination level to meet the activity/task level makes obvious the recites distance ranges for orientation illumination confined to room area and increased illumination for task/activity performance at task/activity proximity zone/area such as near a patient bed).
Response to Amendment
 According to the Amendment, filed 08/07/2022, the status of the claims is as follows:
Claims 1, 2, 4-6 are currently amended; 
Claims 26, 27 are new; and
Claims 3, 7-25 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 08/07/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1, 2, 4-6, 26 and 27 are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based on Prior Art presented on Page 9 of Applicant’s Amendment dated 08/07/2022.
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 02/07/2022: [A1] The objection to Drawings is withdrawn in view of the amendment and arguments, filed 08/07/2022; [A2] The objection to specification as raised in Office Action dated 02/07/2022 para. 14[a] through 14 [d] and with respect to instant application specification para. [0112], [0116], [0145] as raised in Office Action dated 02/07/2022 para. 14[e] is withdrawn in view of the amendment and arguments, filed 08/07/2022; [A3] The objection to claims is withdrawn in view of the amendment and arguments, filed 08/07/2022; [A4] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated 02/07/2022 paras. [30-41] are withdrawn in view of the amendment, filed 08/07/2022; [A5] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated 02/07/2022 paras. [29] with respect to "the lighting module” and “the device” are withdrawn in view of the amendment, filed 08/07/2022.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated 02/07/2022: [B1] The objection to Specification with respect to instant application specification para. [0056] and [0071] as raised in Office Action dated 02/07/2022 para. 14[e] is maintained in view of the amendment and arguments, filed 08/07/2022 as the amendments do not cure the noted issue; [B2] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated 02/07/2022 paras. [29] with respect to “the light output”, “the proximity” and “the specific locations” are maintained n in view of the amendment, filed 08/07/2022 as the amendments do not cure the noted issue. Please see detailed objection/rejection above.
Issues Raised and Arguments/Remarks to Rejections Based on Prior Art presented on Pages 9-10 of Applicant’s Amendment dated 08/07/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1 and 26[A1] Claims 1, 2, 5, 8, 11, and 12 were rejected under 35 U.S.C. § 103 on the asserted grounds of being obvious over Baaijens et al. (Pub. No.: US 20150174361) in supposed combination with Sadwick (Pub. No.: US 20170105265) and Spero (Pub. No.: US 20120206050). Claims 3, 4, 9, 10 were rejected under § 103 on the asserted grounds of being obvious over Baaijens et al., Sadwick, and Spero, and further in supposed combination with Laurence Sadwick (Pub. No.: US 20190320515), referred to as "Laurence." For at least the following reasons, the rejection is respectfully traversed. Claims 3 and 7-12 are cancelled, rendering their rejection moot. 

[A2]Claim 1, as amended, now requires, in combination with other recited features: a body of the lighting module anchor including a plurality of hanger portions, each hanger portion 9C:\Local Copy\Local_Current\TJU\AmendIRTNFOA.DOC formed to facilitate suspension of the body from a different type of mounting point, and the proximity sensor system is operative to determine distance to the tag through ultra-wideband (UWB) telemetry. 

[A3] These features are not taught or suggested by any of the Baaijens et al., Sadwick, or Spero references, whether individually, or in any supposed combination. The office Action relies on the Laurence reference as a basis for rejection of claim 3. However, this reliance is improper. For at least this reason, claim 1 is patentable over the Baaijens, Sadwick, Spero and Laurence references. 

[B] New claim 26 requires determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through ultra-wideband (UWB) telemetry. Hence, these new claims are also allowable over the asserted basis for rejection. 

[C] In view of the above, withdrawal of the § 103 rejection is respectfully requested. 

Applicant’s arguments 29[A-C] with respect to the above claim limitations in amended independent Claim 1 and newly added independent Claim 26 have been fully considered and were found persuasive with respect to grounds of rejection as raised in Office Action dated 02/07/2022. Therefore, the rejection of claim 1 under 35 U.S.C. § 103 as raised in Office Action dated 02/07/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are being made under 35 U.S.C. 103 in view of the combination of Baaijens, Sadwick, Spero and Khalifa as a whole. The new grounds of rejections were necessitated by Applicant’s amendments to the claims.
With respect to limitation argued in [A2] above, with respect to the limitation “the body including a plurality of hanger portions, each hanger portion formed to facilitate suspension of the body from a different type of mounting point”, the limitation following “to facilitate” is being interpreted as intended use/functional limitation and thus, prior art structure that is capable of such functional/intended use limitation would read on this limitation (also see MPEP 2111.04). Examiner notes that the terms “hanger portions” and “different type of mounting point” are not specific and are so broadly recited, Baaijens in [0026], [0049] for example can be seen as disclosing a plurality of hanger portions, each hanger portion formed to facilitate/capable of suspension of the body from a positionally/spatially different type of mounting point as now explicitly, positively and specifically recited by the Applicants. See Baaijens 
[0026] The terms "lighting fixture" or "luminaire" are used herein interchangeably to refer to an implementation or arrangement of one or more lighting units in a particular form factor, assembly, or package. The term "lighting unit" is used herein to refer to an apparatus including one or more light sources of same or different types. A given lighting unit may have any one of a variety of mounting arrangements for the light source(s), enclosure/housing arrangements and shapes, and/or electrical and mechanical connection configurations. Additionally, a given lighting unit optionally may be associated with (e.g., include, be coupled to and/or packaged together with) various other components (e.g., control circuitry) relating to the operation of the light source(s). An "LED-based lighting unit" refers to a lighting unit that includes one or more LED-based light sources as discussed above, alone or in combination with other non LED-based light sources. A "multi-channel" lighting unit refers to an LED-based or non LED-based lighting unit that includes at least two light sources configured to respectively generate different spectrums of radiation, wherein each different source spectrum may be referred to as a "channel" of the multi-channel lighting unit.

With respect to Applicant’s arguments [A2] and [B], the newly added limitation in amended independent claim 1  “the proximity sensor system is operative to determine distance to the tag through ultra-wideband (UWB) telemetry” and newly added independent claim 26 limitation “determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through ultra-wideband (UWB) telemetry”, the combination of Baaijens, Sadwick, Spero and Khalifa  as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. Specifically, Khalifa in at least section 2 page 4, section 2.3 page 8, section 3 page 12-13 discloses use of UWB telemetry for detecting and tracking of sensor including items continuously and in real-time within indoor environments/hospitals. For the above reasons, since amended independent Claim 1 and newly added independent 26 are each rejectable under 35 U.S.C. § 103 over the combination of Baaijens, Sadwick, Spero and Khalifa as a whole, claims 1, 26 were not found allowable at this time. Please also cross-reference detailed claim 1 and 26 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based on Prior Art presented Pages 9-10 of Applicant’s Amendment dated 08/07/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Amended Dependent Claims 2, 4-6 and 27.
 [a] Claims 2 and 4-6 further define claim 1 and are therefore also allowable.

[b] New claim 27 requires determining, by the lighting module anchor using the proximity sensor system and the processor, a distance to a tag communicative with the proximity sensor system through ultra-wideband (UWB) telemetry recited in new independent claim 26. Hence, this new claim 27 is are allowable over the asserted basis for rejection. 

Applicant’s arguments 30[a-b] with respect to dependent claims 2, 4-6 and 27 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2, 4-6 and 27 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive.
With respect to amended claims 2, 4-6 and newly added dependent claim 27 argued in [a-b] above, as detailed above the combination of Baaijens, Sadwick, Spero and Khalifa as a whole discloses the subject-matter of claims 2, 4-6 and 27. Consequently, none of the dependent claims 2, 4-6 and 27 are allowable at this time. Therefore, that argument above is not persuasive either.
Please also cross-reference detailed claim 2, 4-6 and 27 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20150048760 for disclosing a lighting apparatus, a lighting control system, and a method (see at least  fig. 9, 18, [0002], [0006-0007], [0012], [0021], [0056], [0073], [0102], [0108], [0111], [0198-0199]) of controlling the lighting apparatus that uses a non-contact proximity sensor and wherein the controller turn the light source on/off or change at least one of a color temperature, chroma, or brightness of the light emitted from the light source in response to the external control signal similar in terms of use of UWB telemetry to control the light source from a wireless mobile phone.
US 20040100376; US 20170105632; US 20060181424; US 20160273717 for disclosing LED sensor based lighting system that use of UWB telemetry similar in terms of use of UWB telemetry based LED lighting to that disclosed and claimed.
US 20100277285 A1 for disclosing system that uses tags, location sensors and UWB telemetry to facilitate inter-device communication similar to that disclosed.
US 20160273717 A1 for disclosing methods and apparatus for providing circadian-friendly LED light sources. A light source is formed to include a first LED emission (e.g., one or more LEDs emitting a first spectrum) and a second LED emission (e.g., one or more LEDs emitting a second spectrum) wherein the first and second LED emissions are combined in a first ratio and in a second ratio such that while changing from the first ratio to the second ratio the relative circadian stimulation is varied while maintaining a therapeutically effective color rendering index.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
September 1, 2022